Citation Nr: 0214905	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right shoulder 
disorder, and if the claim is reopened whether service 
connection is warranted.

(The issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for a 
psychiatric disorder and for a left leg/knee disorder will be 
the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
May 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the RO which denied the veteran's request to 
reopen the claim of service connection for a right shoulder 
disorder, a psychiatric disorder and for a left leg/knee 
disorder.

In October 1997, it appears that the veteran is raising a 
claim of service connection for a back disorder.  This claim 
has not been developed or adjudicated for appellate review.  
The claim is referred to the RO for appropriate action.

The Board is undertaking additional development on the issues 
of whether new and material evidence has been submitted to 
reopen the claims of service connection for a psychiatric 
disorder and for a left leg/knee disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903.).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
right shoulder disorder will be discussed below.




FINDINGS OF FACT

1.  In an August 1996 rating decision, the RO denied the 
claim of service connection for a right shoulder disorder.  
The veteran did not appeal the adverse determination and 
thus, it became final.

2.  The evidence received since the August 1996 RO decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, which bears directly and 
substantially upon the matter under consideration, and which 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection.

3.  The evidence of record does not establish that the 
veteran had a disease or injury of the right shoulder in 
service.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the final RO decision in August 1996, and thus the claim of 
service connection for a right shoulder disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

2.  A right shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim of service connection for a right shoulder 
disorder.  The appellant and his representative were provided 
with a copy of the appealed August 1996 rating decision, a 
July 1999 statement of the case, and supplemental statements 
of case dated in September 2000, December 2000 and July 2002.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  Correspondences from 1996 to 2002 
inform the veteran of the type of evidence he needed to 
submit to substantiate his claim of service connection and 
what VA would do to assist him in substantiating his claim.  
By an October 2002 informal hearing presentation, the veteran 
has also been informed of the VCAA.  Moreover, VA has also 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Thus, under the circumstances 
in this case, the appellant has received the notice and 
assistance contemplated by law, and adjudication of the 
claims at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings referable to a right shoulder 
disorder.  An April 1973 service discharge examination 
revealed a normal upper extremity.  The RO, in an August 1996 
rating decision, denied service connection for a right 
shoulder disorder.  The RO noted that the veteran's service 
medical records as well as postservice medical records were 
negative for a right shoulder disorder.  The veteran was 
given notice of the decision and of his appellate rights that 
same month; however, he did not appeal.

When examined by VA in September 1996, he reported a history 
of injuring his right shoulder in service in 1970.  He stated 
that he fell on his shoulder on brick steps, resulting in 
right shoulder pain.  He stated he received treatment and was 
told that he had a separation of his collarbone.  He denied 
any current shoulder problems but stated he had some pain on 
and off with extreme range of motion.  History of prior 
acromioclavicular separation was diagnosed.

In statements received in May 1998, the veteran stated he 
injured his right shoulder while working as a clerk in 
service.  He stated that he dislocated his shoulder during a 
fall and had to wear a brace.

In November 1998, the RO denied the veteran's request to 
reopen the claim of service connection for a right shoulder 
disorder, stating that new and material evidence had not been 
submitted.

The RO, in February 1999, received additional medical reports 
pertaining to the veteran's right shoulder.  A December 1998 
letter from Malik N. Momin, M.D. indicates that the veteran 
reported the insidious onset of pain in his right shoulder 
since September of that year.  He reported that he originally 
injured his right shoulder in 1970 and had had occasional 
flare-ups of pain.  He indicated that since September 1998 
the veteran had excessive pain in the right shoulder with 
reduced range of motion.  The veteran underwent right AC 
joint injection and right subacromial space injection.  A 
December 1998 MRI of the right shoulder revealed mild 
degenerative change at the acromioclavicular joint with 
change of tendinopathy without tear involving the 
suraspinatus tendon.

During a June 2000 RO hearing, the veteran testified that he 
injured his right shoulder in service when he fell, hitting 
his shoulder on a step.  He stated he received treatment and 
that he was told that his collarbone was dislocated.

In April 2002, a psychologist noted the veteran's history of 
injuring his right shoulder in service.

III.  New and Material Evidence to Reopen the Claim of 
Service Connection for a Right Shoulder Disorder

As a preliminary procedural matter the Board notes that 
during the pendency of this appeal, the RO, as discussed 
within the content of the September 2000, December 2000 and 
July 2002 Supplemental Statements of the Case, considered the 
claim for service connection for a right shoulder disorder on 
a de novo basis.  The RO's action can be adjudged to indicate 
that new and material evidence sufficient to reopen the claim 
of service connection had been submitted.  Under Barnett, 
however, the Board is not bound by the RO's determination in 
this regard, and the Board must also review whether new and 
material evidence has been submitted to reopen this claim.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996).

In an August 1996 rating decision, the RO denied the 
veteran's claim of service connection for a right shoulder 
disorder.  The veteran did not appeal the adverse 
determination.  As the veteran did not appeal this adverse 
determination, the August 1996 decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  

When the RO denied the veteran's claim of service connection 
for a right shoulder disorder in August 1996, it determined 
that the evidence of record did not show that he currently 
had a right shoulder disorder which was incurred in service. 

The Board observes that the evidence submitted since the 
August 1996 RO decision includes treatment reports from 1998.  
Such reports show that the veteran currently has a disability 
of the right shoulder.  A 1998 MRI study shows that he has 
mild degenerative change at the acromioclavicular joint with 
change of tendinopathy.  
This evidence is new since at the time of the August 1996 RO 
decision, there was no medical evidence of the veteran having 
a disability of the right shoulder.  The evidence is also 
material.  This evidence, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Having determined that new and material evidence has 
been added to the record, the veteran's previously denied 
claim seeking entitlement to service connection for a right 
shoulder disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The next question is whether the Board is permitted to 
address the merits of the veteran's current claim.  Here, the 
record discloses that the RO initially determined that there 
was no new and material evidence to reopen the claim for 
service connection for a right shoulder disorder, and more 
recently addressed in September 2000, December 2000 and July 
2002 Supplemental Statements of the Case the merits of that 
claim.  Given that the RO denied the veteran's claim under 
that basis of adjudication, and in light of the Board's 
decision to reopen the veteran's claim on the basis of the 
submission of new and material evidence, the Board is of the 
opinion that the veteran will not be prejudiced by its 
decision.  See Bernard v. Brown, supra.  In this context, the 
Board must point out that the veteran has consistently made 
the same merits-based argument throughout the course of the 
administrative adjudication process.  He has supplied 
evidence in response to having been put on notice by the RO 
regarding the type of evidence needed to reopen and 
substantiate his claim, and he has been afforded an 
opportunity for a hearing on the merits.  More importantly, 
as discussed in detail at the onset, the veteran's current 
claim has been properly developed in accordance with the law 
pertaining to the merits of the claim.  Id; see also Curry v. 
Brown, 7 Vet. App. 59 (1994).  Therefore, the Board finds 
that the law pertaining to the merits of this claim has 
already been considered by the RO, and that the veteran and 
his representative have advanced or otherwise argued the 
applicability of the law in question.  See 67 Fed. Reg. 3099, 
3105 (Feb. 22, 2002) (to be codified at 38 C.F.R. 
§ 20.903(c)).

IV.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
a condition is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b)(2001).  
If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  In addition, service 
connection may also be granted on the bases of post-service 
initial diagnosis of a disease where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2001).

The Board notes that the veteran's service medical records 
are negative for any complaints or diagnosis of a right 
shoulder disorder.  Although alleged by the veteran, the 
service medical reports are negative for any injury of the 
right shoulder.  His service discharge examination revealed 
the veteran had a normal upper extremity.

Postservice medical records include VA examination reports 
and private examination reports.  When examined by VA in 
September 1996, a diagnosed right shoulder disorder was not 
given.  The examiner, based on the veteran's history of a 
service injury, diagnosed history of prior acromioclavicular 
separation.  A December 1998 private medical report reveals 
that the veteran reported having the onset of right shoulder 
pain in September 1998.  He also reported a history of 
injuring his right shoulder in 1970.  A December 1998 MRI 
report shows that the veteran has degenerative changes of the 
right shoulder.

A review of the record fails to show that the veteran's 
current right shoulder disorder (degenerative changes) was 
incurred in service.  There are no medical reports showing 
that the veteran sustained a injury to the right shoulder or 
had a disease affecting the right shoulder while in service.  
Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a right shoulder disorder is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

